

CONSULTING AGREEMENT


This Consulting Agreement (the "Agreement") is entered into this 20th day of
March 2018 by and between Trecora Resources ("Trecora"), a Delaware corporation,
and Nicholas N. Carter ("Carter"), a Texas resident, referred to collectively as
the "Parties."


1. Carter's Services. Trecora retains Carter, as an independent contractor, to
provide certain consulting services, including providing guidance to Trecora's
Chief Executive Officer and other areas as may be mutually agreed upon
("Consulting Services").  The Parties acknowledge that Carter is a member of
Trecora's Board of Directors (the "Board").  Carter's status as a member of the
Board is not contemplated under the terms of this Agreement, and this Agreement
has no effect on Carter's status as a member of the Board.


2. Consideration.  In consideration for the Consulting Services to be performed
by Carter under this Agreement, Trecora agrees to pay to Carter a monthly fee of
six-thousand two-hundred and fifty dollars ($6,250.00) in return for Carter's
provision of up to forty (40) hours of Consulting Services per month.  In
addition, Trecora agrees to pay Carter $156.00 for each hour of Consulting
Services in excess of forty (40) hours per month.


Trecora will reimburse Carter for all reasonable expenses incurred by Carter in
performing the Consulting Services provided, however, that any travel related
expenses must be approved in advance by the President of Trecora.  Carter shall
submit written documentation and receipts to Trecora on a monthly basis,
itemizing the charges and dates on which expenses were incurred.


Carter will submit a written invoice to Trecora on a monthly basis for his
provision of the Consulting Services.  Trecora shall pay Carter the amounts due
pursuant to this Agreement within thirty (30) days after the invoice is received
by Trecora.  In the event Trecora disputes any portion of an invoice, Trecora
shall submit payment for any undisputed balance due pending resolution of any
disputed amounts.


3. Independent Contractor.  Nothing herein shall be construed to create an
employer- employee relationship between Trecora and Carter.  Carter acknowledges
that he shall at all times be deemed to be an independent contractor of
Trecora.  Carter is not an employee, servant, partner or agent of Trecora for
any purpose whatsoever, and is not entitled to paid vacation days, sick days,
holidays or any other benefits provided to Trecora employees.  The consideration
set forth in Section 2 shall be the sole consideration due Carter for the
Consulting Services rendered under this Agreement.  Carter will not represent to
be or hold himself out as an employee of Trecora.


4. Term and Termination.  The term of this Agreement will commence on the date
of execution and will end on December 31, 2018, and may be extended by mutual
agreement of the Parties.  Either party may terminate this Agreement for any
reason at any time during the term by written notice directed to the other party
given thirty (30) days in advance of the termination date.
 

 
Page 1 of 7

--------------------------------------------------------------------------------

5. Method of Performing Services. Trecora understands and agrees that Carter
shall render Consulting Services in whatever manner deemed appropriate by
Carter.  During the term of this Agreement, Carter agrees to perform the
Consulting Services on a professional best-efforts basis, in accordance with all
applicable laws and regulations and in accordance with the highest applicable
industry standards.
(a)  Trecora shall not control or direct, nor shall Trecora have any right to
control or direct, the result of or the details, methods, manner or means by
which Carter performs his business or Consulting Services, except that Carter
shall coordinate Consulting Services with Trecora, shall provide Consulting
Services in accordance with generally accepted industry standards and in
compliance with all international, federal, state, and local laws.
(b)  Carter has and will at all times retain the exclusive right to control and
direct the method, details, and means of performing the Consulting Services. 
Trecora shall not specify the amount of time required to perform individual
aspects of the Consulting Services.  Carter's services are not exclusive to
Trecora, and Carter may render services for other business entities.
(c)  Any and all personnel hired by Carter, as subcontractors, contractors,
employees, consultants, agents or otherwise (collectively "Independent Staff")
shall be the responsibility of Carter.  Carter will inform all Independent Staff
in writing at the time that such Independent Staff are hired by Carter, that
such Independent Staff are not employees of Trecora and that Trecora has no
present or future obligation to employ such Independent Staff or provide such
Independent Staff with any compensation or employment benefits.  Carter will be
solely responsible for the acts of such Independent Staff, and the Independent
Staff will conduct their activities at Carter's risk, expense and supervision. 
Carter warrants and covenants that the Independent Staff shall be subject to all
of the obligations applicable to Carter pursuant to this Agreement and that each
member of the Independent Staff shall agree to such terms in writing.


(d)  Carter agrees to conduct business and supervise his Independent Staff so as
to maintain and to increase the goodwill and reputation of Trecora, and Carter
agrees to act in an ethical manner and to conform to and abide by all applicable
laws, rules, and regulations.  Carter agrees to indemnify and hold Trecora
harmless from any claims, lawsuits, allegations, or liability, including costs
of court and attorney fees, arising out of Carter's failure to comply with any
applicable international, federal, state or local law, regulation, or statute.


6. Inability to Bind the Company.  Neither Carter nor any of his Independent
Staff shall, under any circumstances, have any authority to act for or to bind
Trecora or enter into any agreements, written or otherwise, on behalf of
Trecora, or to sign the name of Trecora or to otherwise represent that Trecora
is in any way responsible for his acts or omissions, unless expressly agreed to
by Trecora's Chief Executive Officer.


7. Taxes.  The Parties agree that Trecora will not withhold, deduct, or pay
income tax, social security or other taxes or amounts for Carter's benefit or
for the benefit of his Independent Staff.  Carter is solely responsible for and
assumes full responsibility for (as applicable) the payment of FICA, FUTA and
income taxes and compliance with any other international, federal, state, or
local law, rules and regulations.  Carter is also solely responsible for and
assumes full responsibility for filing all tax returns, tax declarations and tax
schedules, and for the payment of all taxes as required by law, including
without limitation, local, state and federal income taxes, Social Security
taxes, Medicare taxes, unemployment compensation taxes and any other
international, federal,
 
Page 2 of 7

--------------------------------------------------------------------------------

state, or local taxes, fees or withholdings due for him.  Carter will be
responsible for withholding, accruing and paying all income, social security and
other taxes and amounts required by law for all payments to Independent Staff,
if any, as well as all statutory insurance and other benefits required by law
for Carter and the Independent Staff and all other benefits promised to the
Independent Staff by Carter, if any.  Carter agrees to indemnify and hold
harmless Trecora from any claims, lawsuits, allegations, or liability, including
costs of court and attorney fees, arising out of Carter's failure to pay or
withhold any taxes or other required withholdings for Carter or his Independent
Staff.


8. Returning the Company's Property.  Carter agrees that, on termination of this
Agreement, Carter shall return to Trecora all Confidential Information (as set
forth in Section 10) and will deliver to Trecora (and will not keep in his or
their possession, recreate or deliver to anyone else) any and all Trecora
property including devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any aforementioned
items developed during the performance of Consulting Services for Trecora or
otherwise belonging to Trecora.


9. Intellectual Property.  Carter agrees that all inventions, patents, formulas,
processes, designs, diagrams, drawings, flow charts, programs, methods,
apparatus, software, firmware, circuitry, ideas, improvements, discoveries,
systems, techniques, devices, models, prototypes, copyrightable works, mask
works, trademarks, service marks, trade dress, software programs, hardware
improvements, business slogans, written materials, and other things of value
conceived, reduced to practice, made or learned by Carter, either alone or with
others, while performing Consulting Services for Trecora under this Agreement
that relate to Trecora's business and/or the business of affiliates of Trecora
using Trecora's time, data, facilities and/or materials (hereinafter
collectively referred to as the "Intellectual Property") belong to and shall
remain the sole and exclusive property of Trecora forever.  Carter hereby
assigns to Trecora all of Carter's right, title, and interest to all such
Intellectual Property.


Carter agrees, without additional compensation, to cooperate and do all lawful
things requested by Trecora to protect Trecora ownership rights in all
Intellectual Property.  After termination of this Agreement, Trecora shall
compensate Carter at a reasonable rate for the time actually spent by Carter in
response to such requests.  If Trecora is unable for any reason to secure
Carter's signature on any document needed, Carter hereby irrevocably designates
Trecora and its duly authorized officers and agents as Carter's agent to act for
and on Carter's behalf to do all lawfully permitted acts to further the purposes
of this paragraph with the same legal force and effect as if executed by Carter.


The provisions of Section 9 shall survive any termination or expiration of this
Agreement (for whatever cause or reason).


Page 3 of 7

--------------------------------------------------------------------------------





10. Confidential Information.
10.1 Definition of Confidential Information.  During Carter's independent
contractor relationship under this Agreement, Trecora shall provide to Carter
confidential, proprietary, and trade secret information regarding Trecora,
and/or affiliates of Trecora, that Carter has not previously had access to or
knowledge of before the execution of this Agreement including, without
limitation, Intellectual Property, technical information, business and marketing
plans, strategies, financing, plans, business policies and practices of Trecora,
and/or affiliates of Trecora, know-how, specialized training, mailing lists,
client lists, potential client lists, pricing information, or other forms of
information considered by Trecora to be confidential, proprietary, or in the
nature of trade secrets (hereafter collectively referred to as "Confidential
Information") that Trecora and its affiliates desire to protect.  In exchange
for Trecora's promises to provide Carter with Confidential Information, Carter
shall not during the period of this Agreement or at any time thereafter,
disclose to anyone, publish, or use for any purpose, any Confidential
Information or Intellectual Property, except as properly required in the
ordinary course of Trecora's business or as directed and authorized by Trecora. 
Confidential Information does not include information that is (i) in the public
domain or becomes part of the public domain through no fault of Carter or (ii)
was known by Carter prior to Carter's association with Trecora, as evidenced by
written records existing at that time.
10.2  Nonuse/Nondisclosure of Confidential Information.  Carter shall use his
best efforts and diligence both during and after termination of this Agreement
to protect the confidential, trade secret, or proprietary character of all
Confidential Information and shall not, directly or indirectly, disclose or use
for his own purposes or those of any other person, company, business entity, or
other organization whatsoever, and agrees to hold in strictest confidence any
Confidential Information relating to or belonging to Trecora or any information
which has been given to Carter in confidence, except when given express
permission to do so by Trecora.  Carter will not disclose Trecora's Confidential
Information to any individual, corporation, partnership, limited liability
company, association, trust, other entity, organization, or other third party
(other than in conjunction with the performance of his duties as a contractor of
Trecora) without the prior written consent of Trecora and shall not use or
attempt to use any such information in any manner other than in connection with
his performance of Consulting Services for Trecora under this Agreement, unless
required by law to disclose such information, in which case Carter shall provide
Trecora with written notice of such requirement as far in advance of such
anticipated disclosure as possible.  Further, Carter agrees that any disclosure
of Confidential Information is to persons who are aware of and agree that the
Confidential Information must be kept confidential and who agree in writing to
abide by the provisions set forth in Section 10 of this Agreement.
10.3  Confidential Information of Third Parties.  Carter represents and warrants
to Trecora that:  (a) Carter is not bound by any agreement, whether formal or
informal, verbal or
 
Page 4 of 7

--------------------------------------------------------------------------------

written, that would preclude Carter from entering into this Agreement with
Trecora, (b) Carter will not use or disclose any confidential information,
proprietary information, or trade secrets of any previous employer or other
third party in the performance of his Consulting Services under this Agreement;
and (c) Carter has not taken and will not take any confidential information,
proprietary information, or trade secrets of any previous employer or other
third party for use in the performance of his Consulting Services under this
Agreement.
10.4 This Agreement does not supersede any prior or other confidentiality duties
Carter owes to Trecora (whether under written agreements, Trecora policies,
applicable law, or any other means), but is in addition thereto, and any such
prior confidentiality duties continue unabated.
10.5 The provisions of Section 10 shall survive any termination or expiration of
this Agreement (for whatever cause or reason).
11. LIMITATION OF LIABILITY.  NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT TO
THE CONTRARY, NEITHER TRECORA, NOR CARTER NOR THEIR RESPECTIVE PARTNERS, OWNERS,
OFFICERS, MANAGERS, GENERAL PARTNERS, AGENTS, EMPLOYEES, CONTRACTORS,
SUBSIDIARIES OR AFFILIATES (OR THEIR RESPECTIVE PARTNERS, OWNERS, OFFICERS,
MANAGERS, GENERAL PARTNERS, AGENTS, EMPLOYEES OR CONTRACTORS), SHALL BE LIABLE
OR RESPONSIBLE TO THE OTHER PARTY OR TO ITS PARTNERS, OWNERS, SUBSIDIARIES,
AFFILIATES, OFFICERS, MANAGERS, GENERAL PARTNERS, AGENTS, EMPLOYEES, CONTRACTORS
OR TO ANY OF THEIR RESPECTIVE INSURERS, FOR ANY INCIDENTAL, INDIRECT, PUNITIVE,
SPECIAL OR CONSEQUENTIAL DAMAGES WHATSOEVER CONNECTED WITH OR RESULTING FROM
PERFORMANCE OR NON-PERFORMANCE OF THIS AGREEMENT, OR ANYTHING DONE IN CONNECTION
HEREWITH (OTHER THAN PAYMENTS EXPRESSLY REQUIRED AND PROPERLY DUE UNDER THIS
AGREEMENT), IRRESPECTIVE OF WHETHER SUCH CLAIMS OR DAMAGES ARE BASED UPON BREACH
OF WARRANTY, BREACH OF DUTY (INCLUDING WITHOUT LIMITATION NEGLIGENCE, WHETHER OF
COMPANY, CONSULTANT OR OTHERS), STRICT LIABILITY, CONTRACT, OPERATION OF LAW OR
OTHERWISE, AND REGARDLESS WHETHER SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY
OF SUCH DAMAGES.  THE FOREGOING SHALL EXPRESSLY SURVIVE THE EXPIRATION OR EARLY
TERMINATION OF THIS AGREEMENT.


12. Insider Trading.  Carter agrees that he is subject to Trecora's Insider
Trading Policy and other Trecora policies and procedures relating to insider
trading, including restrictions on trading outside of designated window
periods.  The above is subject, of course, to the general prohibitions on
trading if Carter is in possession of material non-public information.


13. Notice.  Any notice or communication permitted or required by this Agreement
shall be deemed effective when personally delivered or deposited, postage
prepaid, in the first class mail of the United States properly or sent via
electronic means, addressed to the appropriate party at the address set forth
below:
 
Page 5 of 7

--------------------------------------------------------------------------------





Notices to Carter:                 Nicholas N. Carter
7760 Rosewood Drive
Lumberton, Texas 77657
Phone: (409) 782-2869
Email: ncarter@trecora.com


Notices to Trecora:              Simon Upfill-Brown
Trecora Resources
1650 Highway 6 South, Suite 190
Sugar Land, Texas 77478
Phone: (281) 980-5522
Email: supfillbrown@trecora.com


14. General Provisions.


14.1  Entire Agreement and Amendments.  This Agreement (including any
attachments hereto) contains the entire agreement between the parties with
respect to the subject matter herein, and no oral statements or prior written
matter not specifically incorporated herein shall be of any force and effect. 
No variation, modification or changes in the Agreement shall be binding on
either party hereto unless set forth in a written document executed by all
parties or a duly authorized agent, officer or representative thereof.


14.2  Assignment.  Nothing in this Agreement shall be construed to permit the
assignment by Carter of any of his rights or obligations hereunder, and such
assignment is expressly prohibited without the prior written consent of Trecora.


14.3  Governing Law, Severability.  This Agreement shall be governed by the laws
of the State of Texas and venue shall be within the courts of competent
jurisdiction in Harris County, Texas.  The invalidity or unenforceability of any
provision of the Agreement shall not affect the validity or enforceability of
any other provision.


14.4  Waiver.  The waiver by either party of a breach or violation of any
provision of this Agreement shall not operate as or be construed to be a waiver
of any subsequent breach hereof.


14.5  Drafting.  The parties acknowledge that each party and its counsel have
reviewed and revised this Agreement and that the normal rule of construction to
the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement or any amendments
or exhibits hereto.  It is agreed that all parties have closely read this
Agreement and that all requirements of conspicuousness are agreed satisfied or
are waived.




WHEREFORE, the parties have executed this Agreement as of the date first written
above.




Page 6 of 7

--------------------------------------------------------------------------------





Trecora:


Trecora Resources






By:  /s/ Simon Upfill-Brown
  Simon Upfill-Brown,
its CEO


Carter:






By:  /s/ Nicholas N. Carter
Nicholas N. Carter


Page 7 of 7